                               CCase
                                 a s e 1:1:16-cv-08533-PAE
                                          1 6- c v- 0 8 5 3 3- P A E DDocument
                                                                       o c u m e nt 993
                                                                                      2 Fil e d 004/27/20
                                                                                         Filed    4/ 2 4/ 2 0 PPage
                                                                                                                a g e 11 ofof 22


                                                                                                                                                                 A d a m E. C oll y er
                                                                                                                                                 7 7 W at er Str e et, S uit e 2 1 0 0
                                                                                                                                               N e w Y or k, N e w Y or k 1 0 0 0 5
                                                                                                                                       A d a m. C oll y er @l e wis bris b ois. c o m
                                                                                                                                                          Dir e ct: 6 4 6. 7 8 3. 1 7 2 3




       A pril 2 4, 2 0 2 0                                                                                                                                  Fil e N o. 3 0 4 0 8. 3 1




       VI A E C F

       T h e H o n or a bl e P a ul A. E n g el m a y er
       U nit e d St at es Distri ct J u d g e
       U nit e d St at es Distri ct C o urt
       S o ut h er n Distri ct of N e w Y or k
       4 0 F ol e y S q u ar e
       N e w Y or k, N e w Y or k 1 0 0 0 7

                       R e:            B e nzi n g er v. L u k oil P a n A m eri c as, L L C
                                       D o c k et N o. 1 6- C V - 8 5 3 3 ( P A E)

       D e ar J u d g e E n g el m a y er:

                   W e r e pr es e nt L u k oil P a n             A m eri c as, L L C, t h e r e m ai ni n g d ef e n d a nt i n t hi s a cti o n. W e writ e
       t o d ay o n b e h alf of all p arti es t o                r es p e ctf ull y r e q u est a n e xt e nsi o n of ti m e t o s u b mit t h e pr o p os e d
       j oi nt pr etri al or d er a n d r e q uir e d             pr e-tri al fili n gs as s et f ort h i n S e cti o ns 5( A) a n d ( B) of t h e C o urt’s
       I n di vi d u al R ul es, fr o m M a y 1 t o                 M a y 1 5, 2 0 2 0. T his is t h e first s u c h r e q u est a n d will h a v e n o eff e ct
       o n a n y p e n di n g d e a dli n es.

                   T h e p a rti es ar e w or ki n g dili g e ntl y o n t h e j oi nt pr etri al or d er a n d ar e c o nti n ui n g t o w or k
       i n di vi d u all y o n t h eir fili n gs, i n cl u di n g pr os p e cti v e m oti o ns i n li mi n e, as w ell as pr o p os e d v oir dir e
       a n d j ur y c h ar g es. T h e a d diti o n al ti m e will p er mit t h e p arti es t o a d dr ess all iss u es a n d pr o vi d e a
       c o m pr e h e nsi v e s et of s u b missi o ns f or t h e C o urt’s r e vi e w.

                       W e t h a n k t h e C o urt f or its c o nsi d er ati o n of t his r e q u est

                                                                                        R es p e ctf ull y ,

                                                                                        Ada m E. Collyer
                                                                                        A d a m E. C oll y er of
                                                                                        L E WI S B RI S B OI S BI S G A A R D & S MI T H                            LLP




A RI Z O N A    • C A LI F O R NI A      • C OL O R A D O   • C O N N E C TI C U T   • F L O RI D A   • G E O R GI A   • I L LI N OI S • I N DI A N A • K A N S A S        • KE NT U CKY
L O UI SI A N A • M A R Y L A N D         • MASSA C H USETTS        • M I N N E S O T A • M I S S O U RI • N E V A D A    • NE W JERSEY • NEW               M E XI C O     • NE W Y ORK
N O R T H C A R O LI N A • O HI O • O R E G O N • P E N N S Y L V A NI A • R H O D E I S L A N D • T E X A S • U T A H • VI R GI NI A • W A S HI N G T O N • W E S T VI R GI NI A
       4 8 2 2 -8 1 2 6 - 5 8 5 1. 1
                        C a s e 1:1:16-cv-08533-PAE
                        Case       1 6- c v- 0 8 5 3 3- P A E DDocument
                                                                o c u m e nt 993
                                                                               2 Fil e d 004/27/20
                                                                                  Filed    4/ 2 4/ 2 0 PPage
                                                                                                         a g e 22 ofof 22

T h e H o n or a bl e P a ul A. E n g el m a y er
A pril 2 4, 2 0 2 0
Pa ge 2


AEC
c c:            All c o u ns el of r e c or d




                                                                 4/ 2 7/ 2 0 2 0
Gr a nt e d.

S O O R D E R E D.

                            __________________________________
                                  P A U L A. E N G E L M A Y E R
                                  U nit e d St at es Distri ct J u d g e




                                                 L E WI S B RI S B OI S BI S G A A R D & S MI T H L L P
                                                              w w w.l e wi s bri s b oi s . c o m


4 8 2 2 -8 1 2 6 - 5 8 5 1. 1
